DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 7-12, & 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11266032 in view of Cheng (CN207937664). The claims of U.S. Patent No. 11266032 teach(es) the structure substantially as claimed, including outdoor equipment comprising an outer case having a bottom wall that defines a plurality of second through holes (cl. 1 & 9); a plurality of guiding structures arranged on the bottom wall, wherein each of the plurality of guiding structures includes a first & second guiding plates respectively including first & second connecting parts and first & second blocking parts (cl. 1 & 9); wherein an angle between the first blocking part and the bottom wall is less than an angle between the second blocking part and the bottom wall (cl. 2 & 10); wherein a distance from a first joint where the first connecting part and the first blocking part meet to the bottom wall is less than a distance from a second joint where the second connecting part and the second blocking part meet to the bottom wall (cl. 3 & 11); wherein the first guiding plate and the second guiding plate are integrally formed, the first connecting part and the second connecting part are connected by a mounting part which is connected with the bottom wall (cl. 4, 7, 12, & 15).  The claims of U.S. Patent No. 11266032 fail(s) to teach a rear wall and a fixing device.  However, Cheng teaches an outer case (A in Fig. 1 Annotated) comprising a rear wall (B); and a fixing device (1-4).  It would have been obvious to one of ordinary skill in the art to add a rear wall, as taught by Cheng, to the outer case of claims of U.S. Patent No. 11266032, in order to better contain the contents of the outer case, and to shield said contents from the elements; and to add a fixing device, as taught by Cheng, to the outer case of U.S. Patent No. 11266032, in order to allow said outer case to be mounted to a supporting pole (as suggested by Cheng).  

    PNG
    media_image1.png
    404
    435
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 & 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng (CN207937664).  
Regarding claims 1 & 11, Cheng teaches an outer box (Fig. 1) comprising an outer case (A) comprising a rear wall (B); and a fixing device (1-4) fixed on the rear wall, wherein the fixing device comprises a first fixing member (C-D), a second fixing member (21), at least two fixing rods (23), and at least two fastening members (3), the first fixing member is fixed on the rear wall (Fig. 1), an end of each of the at least two fixing rods is connected with the first fixing member (Fig. 1), at least one of the at least two fixing rods slidably connected (via 11) with the first fixing member, the second fixing member slidably arranged (via 24) on the at least two fixing rods (Fig. 1), the at least two fastening members are fixed with the at least two fixing rods respectively so as to limit the movement of the second fixing member along the at least two fixing rods (Figs. 1 & 3), the first fixing member together with the at least two fixing rods and the second fixing member defines a securing space (Fig. 1).
Regarding claims 2 & 12, Cheng teaches a first fixing member (C-D) comprises a first fixing plate (D) fixed on the rear wall, and a second fixing plate (C) formed at an end of the first fixing plate away from the rear wall, the second fixing plate defines at least two first guiding slots (11), the second fixing member (21) defines at least two second guiding slots (24) corresponding to the at least two first guiding slots (Fig. 1), each of the at least two fixing rods (23) passes through one of the at least two second guiding slots and one of the at least two first guiding slots in sequence (Fig. 1).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (CN207937664) in view of Dolan (20140268566).  Cheng teach(es) the structure substantially as claimed, including an outer case (A) that includes a first side wall (E), a bottom wall (F), a second side wall (G), a top wall (H), and a front wall (J), the first side wall, the bottom wall, the second side wall, and the top wall are connected in sequence and surround (Fig. 1) the rear wall (B), the first side wall, the bottom wall, the second side wall, the top wall, the front wall, and the rear wall define an accommodating area (Fig. 1).  Cheng fail(s) to teach an openable front wall.  However, Dolan teaches configuring a front wall (202) to close or open (via 208) an accommodating area (i.e., space within 202, 204, 206, 208, 210, 212).  It would have been obvious to one of ordinary skill in the art to make the front wall of Cheng openable, as taught by Dolan, in order to make the contents of the outer case more easily accessible (e.g., for purposes of maintenance).  
Claims 4-6 & 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (CN207937664) in view of Snoke (6152552).  

    PNG
    media_image2.png
    134
    446
    media_image2.png
    Greyscale

Regarding claims 4 & 14, Cheng teach(es) the structure substantially as claimed, including an outer case (A) that includes a rear wall (B); but fail(s) to teach a tray.  However, Snoke teaches the inclusion, in an outer case, of a tray (30) and protrusions (44) on rear & side walls of the case, wherein the tray includes a flat plate (K in Fig. 2 Annotated), a first side plate (L) and a second side plate (M) respectively arranged at two opposite ends of the flat plate, the flat plate together with the first side plate and the second side plate defines a receiving area (Fig. 2).  It would have been obvious to one of ordinary skill in the art to add a tray & protrusions, as taught by Snoke, to the outer case of Cheng, in order to provide additional storage capacity thereto.  
Regarding claims 5 & 15, Snoke teaches a flat plate (K) that defines a plurality of first through holes (42) for fastening elements passing therethrough to fix elements on the tray (note that appropriately-sized screws or cables passing through these holes (42) could function in this manner).  
Regarding claims 6 & 16, Cheng as modified teaches a flat plate (K of Snoke) that defines a plurality of mounting holes (42 of Snoke), a rear wall (B of Cheng) that extends a plurality of mounting protrusions (44 of Snoke) configured to pass through the plurality of mounting holes respectively so as to mount the tray to the rear wall (col. 3, lines 58-63 of Snoke).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637